Case 1:19-cv-00956-LPS Document 141 Filed 01/12/21 Page 1 of 3 PageID #: 4599




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

CYDEX PHARMACEUTICALS, INC.,                      )
                                                  )
                       Plaintiff,                 )
                                                  )
       v.                                         ) C. A. No. 1:19-cv-00956 (LPS)
                                                  )
ALEMBIC GLOBAL HOLDING SA,                        )
ALEMBIC PHARMACEUTICALS, LTD.                     )
And ALEMBIC PHARMACEUTICALS,                      )
INC.,                                             )
                                                  )
                       Defendants.                )


                   STIPULATION AND [PROPOSED] ORDER TO STAY

       WHEREAS, the parties to this action are engaged in ongoing settlement efforts to resolve

this matter; and

       WHEREAS, the parties would like to focus their resources to facilitate these ongoing

settlement efforts between the parties;

       IT IS HEREBY STIPULATED by the parties, subject to the approval of the Court, that

all deadlines in this action are stayed from the date of this Order. If by 30 days from the entry of

this Order a stipulation of dismissal has not been filed, the parties shall submit a joint status

report to the Court setting forth (a) the status of the parties’ settlement efforts and (b) their

respective views as to whether continuing the stay would be productive. If the Court orders that

the stay be lifted, the parties will submit a proposed Scheduling Order within 14 days of such

order, or at such time as the Court may direct.
Case 1:19-cv-00956-LPS Document 141 Filed 01/12/21 Page 2 of 3 PageID #: 4600




MORRIS, NICHOLS, ARSHT & TUNNELL LLP        BENESCH FRIEDLANDER COPLAN & ARONOFF LLP

/s/ Jeremy A. Tigan                         /s/ Kevin M. Capuzzi
_____________________________________       _____________________________________
Jack B. Blumenfeld (#1014)                  Kevin M. Capuzzi (#5462)
Jeremy A. Tigan (#5239)                     Kate Harmon (#5343)
1201 North Market Street                    Noelle B. Torrice (#5957)
P.O. Box 1347                               1313 North Market Street, Suite 1201
Wilmington, DE 19899-1347                   Wilmington, DE 19801-6101
(302) 658-9200                              (302) 442-7010
jblumenfeld@mnat.com                        kcapuzzi@beneschlaw.com
jtigan@mnat.com                             kharmon@beneschlaw.com
                                            ntorrice@beneschlaw.com
Attorneys for Plaintiff CyDex
Pharmaceuticals, Inc.                       Attorneys for Defendants Alembic Global SA,
                                            Alembic Pharmaceuticals, Ltd. and Alembic
                                            Pharmaceuticals, Inc.

OF COUNSEL:                                 OF COUNSEL:

KNOBBE, MARTENS, OLSON, & BEAR LLP          BENESCH FRIEDLANDER COPLAN & ARONOFF LLP

Joseph M. Reisman (admitted pro hac vice)   Charanjit Brahma
12790 El Camino Real                        One Montgomery Tower
San Diego, CA 92130                         120 Kearny Street, Suite 2700
(858) 707-4000 Telephone                    San Francisco, CA 94104
(858) 707-4001 Facsimile                    (628) 600-2241 Telephone
joseph.reisman@knobbe.com                   (628) 221-5828 Facsimile
                                            cbrahma@beneschlaw.com
Benjamin A. Katzenellenbogen
Ali S. Razai                                Manish K. Mehta
Karen M. Cassidy                            Zaiba Baig
Kimberly A. Kennedy                         Samuel J. Ruggio
2040 Main Street. 14th Floor                Tracey Starck
Irvine, CA. 92614                           71 South Wacker Drive, Suite 1600
(949) 760-0404 Telephone                    Chicago, IL 60606
(949) 760-9502 Facsimile                    (312) 212-4949 Telephone
ben.katzenellenbogen@knobbe.com             (312) 767-9192 Facsimile
ali.razai@knobbe.com                        mmehta@beneschlaw.com
karen.cassidy@knobbe.com                    zbaig@beneschlaw.com
kimberly.kennedy@knobbe.com                 sruggio@beneschlaw.com
                                            tstarck@beneshlaw.com

                                            Michael S. Weinstein
                                            200 Public Square, Suite 2300
                                            Cleveland, OH 44114


                                            2
Case 1:19-cv-00956-LPS Document 141 Filed 01/12/21 Page 3 of 3 PageID #: 4601




                                             (216) 363-6228 Telephone
                                             (216) 363-4588 Facsimile
                                             mweinstein@beneschlaw.com



SO ORDERED this             day of January 2021.



The Honorable Leonard P. Stark




                                            3
